       Case 4:19-cv-02071 Document 1 Filed on 06/06/19 in TXSD Page 1 of 8



                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

VEGGIFRUIT, INC.

                                 Plaintiff,                      Case No. 4:19-cv-2071

                - against -

JUNIOR’S PRODUCE AT THE HOUSTON FARMERS
MARKET, LLC and ROBERT KEITH HAMPTON and
AUGUSTINE SALDANA, JR.

                                 Defendants.
                                                             /

                                              COMPLAINT

        Plaintiff Veggifruit, Inc. (“Plaintiff” or “Veggifruit”), by undersigned counsel, as and for

its Complaint against Defendants, Junior’s Produce at the Houston Farmers Market, LLC

(“Junior’s”), Robert Keith Hampton (“Hampton”) and Augustine Saldana, Jr. (“Saldana”)

(collectively, “Defendants”), alleges as follows:

                                    JURISDICTION AND VENUE

        1.      Jurisdiction is based on Section 5(c)(5) of the Perishable Agricultural Commodities

Act, 7 U.S.C. § 499e(c)(5) (hereafter “PACA”) and 28 U.S.C. § 1331.

        2.      Venue in this District is based on 28 U.S.C. § 1391 in that Defendants reside in this

District and Plaintiff’s claim arose in this District.

                                                PARTIES

        3.      Plaintiff Veggifruit is a Florida corporation with its principal place of business in

Oakland, Florida, engaged in the business of buying and selling wholesale quantities of produce in

interstate commerce, and was at all relevant times subject to and licensed under the provisions of

PACA as a dealer.
       Case 4:19-cv-02071 Document 1 Filed on 06/06/19 in TXSD Page 2 of 8



        4.     Defendant Junior’s is a Texas limited liability company with its principal place of

business in Houston, Texas engaged in the business of buying and selling wholesale quantities of

produce in interstate commerce, and was at all relevant times subject to and licensed under the

provisions of PACA.

        5.     Defendant Hampton is and was a Member of Juniors and a reported principal of

Junior’s as listed on its PACA license during the period of time in question who controlled the

operations of Junior’s and was in a position of control over the PACA trust assets belonging to

Plaintiff.

        6.     Defendant Saldana is and was a Reported Principal of Junior’s as listed on its PACA

license during the period of time in question, controlled the operations of Junior’s and was in a

position of control over the PACA trust assets belonging to Plaintiff.

                                   GENERAL ALLEGATIONS

        7.     This action is brought to enforce the trust provisions of P.L. 98-273, the 1984

amendment to Section 5(c) of the PACA, 7 U.S.C. § 499e(c).

        8.     Between March 25, 2019, and May 29, 2019, Plaintiff sold and delivered to

Defendants in interstate commerce wholesale quantities of produce worth $129,446.30.

        9.     Defendants accepted the produce, but have failed to pay for the produce when

payment was due, despite repeated demands, and presently owe Plaintiff the amount of

$129,446.30.

        10.    At the time of receipt of the produce, Plaintiff became a beneficiary to a statutory

trust designed to assure payment to produce suppliers. The trust consists of all produce or produce-

related assets, including all funds commingled with funds from other sources and all assets procured

by such funds, in the possession or control of Defendants since the creation of the trust.



                                                 -2-
       Case 4:19-cv-02071 Document 1 Filed on 06/06/19 in TXSD Page 3 of 8



        11.      Plaintiff preserved its interest in the PACA trust in the amount of $129,446.30 and

remains a beneficiary until full payment is made for the produce.

        12.      Defendants have not disputed the debt in any way.

        13.      Defendants have failed to pay $129,446.30 for the produce, despite repeated

demands. Defendants are failing to maintain sufficient assets in the statutory trust to pay

Plaintiff and are dissipating trust assets as demonstrated by Defendants’ failure to pay.

        AS AND FOR A FIRST CAUSE OF ACTION AGAINST ALL DEFENDANTS
                            (Failure to Pay Trust Funds)

        14.      Plaintiff incorporates each and every allegation set forth in paragraphs 1 to 13 above

as if fully set forth herein.

        15.      The failure of Defendants to make payment to Plaintiff of trust funds in the amount

of $129,446.30 from the statutory trust is a violation of PACA and PACA regulations, and is

unlawful.

        16.      Pursuant to PACA and the prevailing cases, Plaintiff is entitled to injunctive relief

against all Defendants, enjoining and restraining them and their agents from further dissipating trust

assets belonging to Plaintiff, and requiring the turnover to Plaintiff of PACA trust funds in the

possession of third parties.

      AS AND FOR A SECOND CAUSE OF ACTION AGAINST ALL DEFENDANTS
                     (Failure to Pay for Goods Sold and Delivered)

        17.      Plaintiff incorporates each and every allegation set forth in paragraphs 1 to 16 above

as if fully set forth herein.

        18.      Defendants failed and refused to pay Plaintiff the amount of $129,446.30 owed to

Plaintiff for goods received by Defendants from Plaintiff.




                                                 -3-
       Case 4:19-cv-02071 Document 1 Filed on 06/06/19 in TXSD Page 4 of 8



        19.      As a direct and proximate result of Defendants’ failure to pay promptly, Plaintiff has

incurred damages in the amount of $129,446.30, plus interest from the date each invoice became

past due, costs and attorneys’ fees.

              AS AND FOR A THIRD CAUSE OF ACTION AGAINST HAMPTON
                   (Unlawful Dissipation of Trust Assets by a Corporate Official)

        20.      Plaintiff incorporates each and every allegation set forth in paragraphs 1 to 19 above

as if fully set forth herein.

        21.      Defendant Hampton was the Secretary of Junior’s who operated that business during

the relevant time period and is and was in a position of control over the PACA trust assets

belonging to Plaintiff.

        22.      Defendant Hampton failed to direct Junior’s to fulfill its statutory duty to preserve

PACA trust assets and pay Plaintiff for the produce it supplied.

        23.      Defendant Hampton’s failure to direct Junior’s to maintain PACA trust assets and

pay Plaintiff for the produce it supplied was an unlawful dissipation of trust assets by a corporate

official.

        24.      As a result of said unlawful dissipation of trust assets, Plaintiff has been deprived of

its right as a beneficiary in the produce trust and has been denied payment for the produce it

supplied.

              AS AND FOR A FOURTH CAUSE OF ACTION AGAINST SALDANA
                   (Unlawful Dissipation of Trust Assets by a Corporate Official)

        25.      Plaintiff incorporates each and every allegation set forth in paragraphs 1 to 24 above

as if fully set forth herein.




                                                  -4-
       Case 4:19-cv-02071 Document 1 Filed on 06/06/19 in TXSD Page 5 of 8



        26.      Defendant Saldana was the President of Junior’s who operated that business during

the relevant time period and is and was in a position of control over the PACA trust assets

belonging to Plaintiff.

        27.      Defendant Saldana failed to direct Junior’s to fulfill its statutory duty to preserve

PACA trust assets and pay Plaintiff for the produce it supplied.

        28.      Defendant Saldana’s failure to direct Junior’s to maintain PACA trust assets and pay

Plaintiff for the produce it supplied was an unlawful dissipation of trust assets by a corporate

official.

        29.      As a result of said unlawful dissipation of trust assets, Plaintiff has been deprived of

its right as a beneficiary in the produce trust and has been denied payment for the produce it

supplied.

        AS AND FOR A FIFTH CAUSE OF ACTION AGAINST ALL DEFENDANTS
                    (Failure to Make Prompt Payment of Trust Funds)

        30.      Plaintiff incorporates each and every allegation set forth in paragraphs 1 to 29 above

as if fully set forth herein.

        31.      Defendants received each of the shipments on which this action is based.

        32.      Defendants are required to promptly tender to Plaintiff full payment for those

shipments pursuant to PACA.

        33.      Defendants failed and refused to pay for the produce supplied by Plaintiff within the

payment terms indicated on the face of Plaintiff’s invoices to Defendants.

        34.      As a direct and proximate result of Defendants’ failure to pay promptly, Plaintiffs

have incurred damages in the amount of $129,446.30, plus interest from the date each invoice

became past due, costs and attorneys’ fees.




                                                  -5-
       Case 4:19-cv-02071 Document 1 Filed on 06/06/19 in TXSD Page 6 of 8



               AS AND FOR A SIXTH CAUSE OF ACTION AGAINST JUNIOR’S
                                  (Breach of Contract)

        35.      Plaintiff incorporates each and every allegation set forth in paragraphs 1 to 34 above

as if fully set forth herein.

        36.      Junior’s received Plaintiff’s invoices without objection on or about the dates

indicated on the faces of the invoices.

        37.      Plaintiff’s invoices to Junior’s constitute valid and enforceable agreements between

the parties.

        38.      Junior’s breached the agreements between the parties by failing to timely remit

payment for the goods it received from Plaintiff.

        39.      Plaintiff has performed all of the duties, obligations and conditions precedent on its

part to be performed under the invoices.

        40.      As a direct and proximate of Junior’s breach of contract, Plaintiff has suffered

damages in the amount of $129,446.30, plus interest from the date each invoice became past due,

costs and attorneys’ fees.

     AS AND FOR A SEVENTH CAUSE OF ACTION AGAINST ALL DEFENDANTS
                         (Interest and Attorneys’ Fees)

        41.      Plaintiff incorporates each and every allegation set forth in paragraphs 1 to 40 above

as if fully set forth herein.

        42.      PACA and Plaintiff’s invoices entitle Plaintiff to recover pre-judgment interest and

attorneys’ fees incurred to collect any balance due from Defendants.

        43.      As a result of Defendants’ continued failure to make full payment promptly in the

amount of $129,446.30, Plaintiff has been required to pay attorneys’ fees and costs in order to bring




                                                 -6-
       Case 4:19-cv-02071 Document 1 Filed on 06/06/19 in TXSD Page 7 of 8



this action to require Defendants to comply with their statutory duties under PACA, and upon

information and belief, will further incur such costs and fees.

        WHEREFORE, Plaintiff requests the following relief:

        A.     An order enforcing payment from the PACA trust by requiring immediate payment

by Defendants of the amount of $129,446.30, plus pre-judgment interest and attorneys’ fees, to

Plaintiff;

        B.     Judgment against the Defendants, jointly and severally, in the amount of

$129,446.30, plus pre-judgment interest and attorneys’ fees, under the trust provisions of the PACA;

        C.     Judgment against Defendant Junior’s for its failure to pay for goods sold and breach

of contract in the amount of $129,446.30, plus interest and attorneys’ fees;

        D.     Judgment against the Defendants, jointly and severally, for pre-judgment interest,

costs and attorneys’ fees; and

        E.     The costs of this action, and such other and further relief as the Court deems just

and proper.




Dated: June 6, 2019.
                                               Respectfully submitted,

                                               WALKER WILCOX MATOUSEK, LLP

                                               /s/ Tony L. Draper
                                               Tony L. Draper, Esq. (Attorney in Charge)
                                               Texas State Bar No. 00798156
                                               Federal Bar No. 24352
                                               1001 McKinney, Suite 2000
                                               Houston, Texas 77002
                                               Telephone: (713) 343-6556
                                               Facsimile: (713) 343-6571
                                               tdraper@wwmlawyers.com



                                                 -7-
Case 4:19-cv-02071 Document 1 Filed on 06/06/19 in TXSD Page 8 of 8



                              and

                              McCARRON & DIESS
                              Blake A. Surbey, Esq.
                              4530 Wisconsin Avenue, NW
                              Suite 301
                              Washington, D.C. 20016
                              (202) 364-0400
                              (202) 364-2731/ fax
                              bsurbey@mccarronlaw.com

                              Attorneys for Plaintiff




                               -8-
